Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-21 are the claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because the drawing have been rescaled to be illegible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
device of claims 16-18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
The abstract of the disclosure is objected to because the abstract contains instances of the legal phraseology “means.”  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. The abstract contains the text “Figure 3a” underneath the abstract.
Claim Objections
Claims are objected to because of the following informalities: 

Claim 7 contains the British spelling “normalise,” please change all instances to read “normalize.” 
The claims as currently constructed are full of antecedent basis issues. When new limitations are first introduced, they should be referred to with the article “a/an” and all following instances should include the article “the”.  Similarly, when introducing some features, the article could be dropped without affecting the interpretation or clarity of the claim.
The applicant is also reminded to refer to the same structure with the same word or phrase each and every time it is recited. An example: claim 17 recites the limitation “the processing and calculation means” which, the examiner is assuming, refers back to the “processing and calculation unit” first introduced in claim 16. A proper recitation in claim 17 would be “the processing and calculation unit.” While in most instance it is obvious what the applicant is referring back to, in some cases the lack of proper antecedent basis renders the claim indefinite, like in the example above, because it is unclear if the same structure is performing the new limitation or if a new structure is introduced to perform the new limitation. 
Claim 1 could be rewritten as follows “A method permitting, by means of a visual representation:
- temporal analysis of a regularity and symmetry of a sequence of N gait or running cycles a person, by comparing each cycle taken individually with each of the other cycles taken individually,
- and a determination of a presence and number of erratic cycles as well as a number of cycles necessary to establish gait or running rhythms, and at what point these erratic gait cycles and rhythms are reached, comprising the following steps:

 a processing and calculation step, subdivided into:
- a processing and separation step (ii) for processing and separating the raw time signals into distinct time signals Ci in order to break down the gait or run into gait or running cycles, each time signal Ci being a temporal series of points of a measured physical variable and having a given shape, amplitude and duration, the series Ci being associated with a given cycle i of the person's gait or run;
- a calculation step (iii) for calculating at least one similarity coefficient between the signal Ci associated with the gait or running cycle i and another signal Cj associated with a gait or running cycle j of the person,
the similarity coefficient being at least one of:
a similarity coefficient of a shape fij of two signals Ci and Cj, which is independent of the amplitude and of the duration, where with fij = fji, or
a similarity coefficient of an amplitude aij of the two signals Ci and Cj, which is independent of the shape and of the duration, where aij = aji, or
a similarity coefficient of a duration dij of the two signals Ci and Cj, which is independent of the shape and of the duration, where dij = dji,
" an ordering step (iv) for ordering the similarity coefficient in a square matrix M(i,j) in row i and in column j;
where i and j are natural integers ranging from 1 to N, the N gait or running cycles being in chronological order, according to their order in the gait or running sequence;
* a display step (v) for displaying the square matrix M(i,j) with similarity coefficient values shown in 
- the similarity between all the gait and running cycles i and j of the 
Claim 2 could be rewritten as follows: “A method according to claim 1, wherein in the processing and calculation step, the similarity coefficient is determined between the signal Ci of the person's right foot and the signal Cj the person's right foot and, N = Nr, which is the number of cycles of the right foot.”
Claim 5 could be rewritten as follows: “wherein, in the display step (v), each value of the similarity coefficient is represented by a color on a continuous graduated scale corresponding to a scale of similarity coefficients.”
Claim 6 could be rewritten as follows: “- in the processing and calculation step, the three similarity coefficients fij, aij and dij are calculated, each similarity coefficient being associated with the same color scale as the other similarity coefficients, each color having the same meaning in terms of similarity;
- in the display step (v), the values of the similarity coefficients are presented in different square matrices [F(i,j), A(i,j), D(i,j)];
the similarity coefficients being chosen:
- such that once calculated, all the values of the similarity coefficients are in the same interval [a; b] and - such that the higher the values of the similarity coefficients, the more similar the signals Ci, Cj are.”
Claim 7 could be rewritten as follows: ”The method according to claim 1, wherein the similarity coefficient is a shape coefficient, and in the processing and calculation stage:

- each time signal Ci is normalized in terms of amplitude;
- a shape similarity coefficient fij is calculated between each normalized signal C'i and another normalized signal C'j, for all gait or running cycles.”
Claim 8 could be rewritten as follows: “the method of claim 7 wherein the shape similarity coefficient is Pearson's coefficient, the values of the similarity coefficient being set to 0 if the value of Pearson's coefficient is below zero.”
Claim 9 could be rewritten as follows: “The method according to claim 1, wherein the similarity coefficient is the duration similarity coefficient, - a processing and calculation unit (3) is set up to:
- calculate a duration Di of the signal Ci and a duration Dj of signal Cj, - calculate the duration similarity coefficient dij, which is a ratio of the shortest of the two durations Di and Dj to the longest of the two durations Di and Dj.”
Claim 10 could be rewritten similarly to claim 9.
Claim 11 could be rewritten as follows: “The method according to claim 10, wherein the amplitude Ai, Aj is a standard deviation or a root mean square.”
Claim 13 could be rewritten as follows: “The method according to claim 12, wherein the following are calculated to determine the regularity of the gait or run:
- a mean of all cells (i,j) of the square matrix M(i,j), excluding cells i = j,
- a standard deviation of all cells (i,j) of the square matrix M(i,j), excluding cells i =j,
- a mean of cells i ranging from 1 to Nr, and the cells j ranging from Nr+1 to Nr+Nl.”
Claim 14 could be rewritten as follows: “The method of claim 1, wherein the physical variable measured is chosen from the following list: magnitude of acceleration, magnitude of non-gravitational 
Claim 16 could be rewritten as follows: “A device permitting, by means of a visual representation:
- temporal analysis of a regularity and symmetry of a sequence of N walking or running cycles of a person, by comparing each cycle taken individually with each of the other cycles taken individually,
- and a determination of a presence and number of erratic cycles as well as a number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms are reached, the device (1) comprising:
- sensors (2) for measuring raw time signals that are inertial or relate to a physical movement variable of at least one body segment of the person,
- a processing and calculation unit (3), connected to the sensors (2) configured to:
- process and separate the raw time signals into distinct time signals Ci, each time signal Ci being a temporal series of points of the measured signal and having a given shape, amplitude and duration, the series Ci being associated with a given gait or running cycle i of the person;
- calculate at least one similarity coefficient between the signal Ci associated with the gait or running cycle i and another signal Cj associated with a gait or running cycle j of the same person, the similarity coefficient being at least one of:
a similarity coefficient of the shape fij of the two signals Ci and Cj, which is independent of the amplitude and of the duration, where with fij = fji, or
a similarity coefficient of the amplitude aij of the two signals Ci and Cj which is independent of the shape and of the duration, where aij = aji, or
a similarity coefficient of the duration dij of the two signals Ci and Cj which is independent of the amplitude and of the shape, where dij = dji,

where i and j are natural integers ranging from 1 to N, the N gait or running cycles being in chronological order, according to their order in the gait or running sequence, - display means (4) connected to the processing and calculation unit (3), displaying the square matrix M(i,j) with similarity coefficient values shown in cells (ij) of the square matrix M(i,j), by a visual representation of the at least one similarity coefficient value within an interval between two extreme values, continuously without thresholds, to make it possible to simultaneously view:
- the similarity between all the gait and running cycles i and j of the same person, and
- the presence and number of erratic cycles and the number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms are reached.”
Claim 17 could be rewritten as follows: “The device according the claim 17, wherein the processing and calculation unit determines the similarity coefficient between the signal Ci relating to the gait or running of the person's right foot, and the signal Cj relating to the gait or running of the person's right foot, and N = Nr, which is the number of cycles of the right foot.”
Claim 18 could be rewritten as follows: “The device of claim 17, wherein the processing and calculation unit also determines the similarity coefficient between the signal Ci relating to the gait or running of the person's right foot and the signal Cj relating to the gait or running of the person's left foot, and the number of cycles N is equal to the sum of the number of cycles of the right foot and the number of cycles of the left foot: N = Nr+Nl.”
Claim 19 could be rewritten as follows: “The device according to claim 16, wherein the gait or running rhythms determined are: one or more established rhythms, a start of the gait or running sequence, or an about-turn.”

Claim 21 could be rewritten as follows: “The device according to claim 16, wherein the sensors (2) are at least one of: an accelerometer, a gyroscope, an electromyography sensor, an insole pressure sensors, an infra-red kinematic acquisition device,  or a force platform, and  the variable measured is chosen from the following list: magnitude of acceleration, magnitude of non-gravitational acceleration, speed, angular velocity, movement, position, or a force exerted by the person when moving on a device.”
The present revisions are meant to be exemplary and to clarify the claims where necessary. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim 16 recites the limitation “display means… displaying the square matrix M(i,j) with similarity coefficient values shown in the cells (ij) of the square matrix M(i,j), by a visual representation of the similarity coefficient value.” 
Claims 17 and 18 recite the limitation “processing and calculation means”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a processing and calculation unit” in claims 9, 10, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification recites no corresponding structure for a “processing and calculation unit,”  “processing and calculation means,” or “display means.” 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-10, 13, and 16-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each time signal Ci being a temporal series of points of the measured physical variable” in line 15. Claim 1 also recites the limitation “a measurement step (i) for measuring raw time signals that are inertial or relate to a physical movement variable…” in line 9. It is unclear if the “measured physical variable” can refer back to the raw time signals that are inertial. The claim presents two options in the measurement step, either measure inertial data or data that relates to a physical movement, and then appears to only refer back to the latter option in the processing step. This creates a situation where if inertial data is measured in step (i), then there is no data to order in step (ii). For the purpose of examination, the “measured physical variable” will be interpreted as the same data that is measured in the measurement step.
Claims 2 and 17 recite the limitation “the similarity coefficient between the signal Ci relating to the gait or running of the person's right foot (or left foot) and the signal Cj relating to the gait or running of the same person's right foot (or left foot) is determined and in that N = Nr (or Nl), which is the number of cycles of the right foot (or the number of cycles of the left foot).” It is unclear whether the limitations “or left foot” are intended be a part of the claim’s scope. It is also unclear whether opting for 
Claim 9 recites the limitation "the processing and calculation unit (3)" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the processing and calculation unit (3) is required to perform the step of processing and calculating recited in claim 1 or if a device is being introduced in claim 9 to perform only the newly recited limitations. For the purpose of examination, the device is only required to perform the newly recited limitations. 
Claim 10 recites the limitation "the processing and calculation unit (3)" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the processing and calculation unit (3) is required to perform the step of processing and calculating recited in claim 1 or if a device is being introduced in claim 9 to perform only the newly recited limitations. For the purpose of examination, the device is only required to perform the newly recited limitations.
Claim 13 recites the limitations “- the mean of the cells i ranging from 1 to Nr (or from 1 to Nl), and the cells j ranging from Nr+1 to Nr+Nl (or cells j ranging from N1+1 to Nr+N).” It is unclear whether the limitations “or left foot” are intended be a part of the claim’s scope. It is also unclear whether opting for the left foot in the first instance of the limitation requires that the left foot option be chosen in the rest of the instances or not. For the purpose of examination, the claim will be interpreted as tracking either the right foot or the left foot, but not both.  
Claim 17 recites the limitation "the processing and calculation means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the processing and calculation 
Claim 18 recites the limitation "the processing and calculation means" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the processing and calculation means is the same as the processing and calculation unit recited in claim 16. For the purpose of examination, they will be interpreted as being the same or different systems.
Claims 18-21 recite the limitation “Device according to claim 15.” Claim 15 is a method claim dependent on claim 1 and does not contain the recitation of a device. It is unclear whether is the applicant means to further define the device of claim 16 or the method of claim 15. For the purpose of examination, claims 18-21 will be dependent upon either claim 15 or claim 16.
Indefiniteness arising from limitations invoking 35 U.S.C. 112(f):
Regarding Claims 9-10 and 16, claim limitation “a processing and calculation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what the full scope of the device is because the main data processing unit does not have any defined structure. Is the device a smart watch directly or indirectly connected to the sensors for performing gait analysis? Is the processing and calculation unit a remote computer and the data is uploaded in batches before its analyzed? Without a corresponding structure for a majority of the device, it is unclear what the device actually is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding Claim 16, claim limitation “display means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Regarding Claims 17-18, claim limitation “processing and calculation means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Regarding Claims 19-21, the claims as currently amended state “The device according to claim 15.” Claim 15 is a method claim dependent on claim 1. It is unclear if the applicant is attempting to further define the method of claim 15 or the device of claim 16. For the purpose of examination, the claim will be interpreted as either the method of claim 15 or the device of claim 16.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
	Claim 1 is itself a method claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the steps “a calculation step (iii) for calculating at least one similarity coefficient between the signal Ci associated with the gait or running cycle i and another signal Cj associated with a gait or running cycle j of the same person, 30100-10164578PF PATENT APPLICATION Page -4-the similarity coefficient being: a similarity coefficient of the shape fij of the two signals Ci and Cj, which is independent of the amplitude and of the duration, where with fij = fji, or a similarity coefficient of the amplitude aij of the two signals Ci and Cj, which is independent of the shape and of the duration, where aij = aji, or a similarity coefficient of the duration dij of the two signals Ci and Cj, which is independent of 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“a measurement step (i) for measuring raw time signals that are inertial or relate to a physical movement variable of at least one body segment of the person,” “a processing and calculation step, subdivided into: - a processing and separation step (ii) for processing and separating the raw time signals into distinct time signals Ci in order to break down the gait or run into gait or running cycles, each time signal Ci being a temporal series of points of the measured physical variable and having a given shape, amplitude and duration, the series Ci being associated with a given cycle i of the person's gait or run,” and, “a display step (v) for displaying the square matrix M(i,j) with similarity coefficient values fij, aij or dij shown in the cells (i,j) of the square matrix M(i,j), by means of a visual representation of the similarity coefficient value fij, aij or dij within an interval between two extreme values, continuously without thresholds, to make it possible to determine, visually and simultaneously: the similarity between all the gait and running cycles i and j of the same person, by comparing each cycle taken individually with each of the other cycles taken individually, - the number of erratic cycles and the number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms are reached.”). The claimed method does not implement the judicial exception with a machine that is integral to the claim or any other apparatus. The processing step can be performed by a general computer for data gathering and the data display can be performed likewise. The gait analysis could likewise be performed by the human mind watching a 
	Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The measurement step (i) refers to insignificant extra solution activity that would be well-understood, routine, and conventional to one of ordinary skill and the art and is standard for gait analysis and is performed in Yang’s “iGAIT: An interactive accelerometer based gait analysis system” “3. Sample Runs”. The step of processing and separation the time signal into distinct cycles of the subject’s gait is likewise well-understood, routine, and conventional to one having ordinary skill in the art. Dividing the data into individual steps is also shown by Yang in “2.2.4 Gait events detection.” The step of displaying the calculated data refers to the insignificant extra-solution activity for data display. Thus, the judicial exception is not is not integrated into a practical application because the claim recites steps that can be performed by a generic computing device to merely acquire, manipulate, and output data.
	Regarding Claim 2, the method of claim 1 is further defined in that in the processing and calculation step the cycles are defined by the number right foot cycles or left foot cycles. Selecting whether to track the cycles between right heel strikes or left heel strikes is a mere design choice meant to optimize the well-understood, routine, and conventional method of tracking cycles as the series of points between heel strikes. The limitation is merely insignificant extra-solution activity to optimize data gathering and does not integrate the judicial exception into something significantly more. 
	Regarding Claim 3, the method of claim 2 is further defined in that both the right foot cycles and the left foot cycles are combined. Selecting to track both the cycles between right heel strikes and left heel strikes is a mere design choice meant to optimize the well-understood, routine, and conventional 
	Regarding Claim 4, the method of claim 1 is further defined by specifying what the gait or running rhythms determined are. This limitation is not drawn to a judicial exception, however it can, and is intended, be performed by the human mind. The claim recites that determination is permitted by visual representation of the locogram. As noted above, one could perform the step of creating the similarity locogram with their mind and a pen and pencil. Since the determination is then done by the mind, the limitation does recite something significantly more than the judicial exception. 
	Regarding Claim 5, the method of claim 5 is further defined in that the values are displayed as a color on a continuous graduated scale. Using a graduated color scale to represent data in a display is a well-understood, routine, and conventional method to one having ordinary skill in the art and is common in presenting data to a user. Displaying data to a user is merely insignificant extra-solution activity that does not integrate the judicial exception into something significantly more. 
	Regarding Claim 6, the method of claim 5 is further defined by reciting several limitations directed to a judicial exception for abstract ideas. The claim recites the limitation “- in the processing and calculation step, the three different similarity coefficients fij, aij and dij are calculated, each similarity coefficient fij, aij or dij being associated with the same colour scale as that of the other similarity coefficients, each colour having the same meaning in terms of similarity, whichever similarity coefficient is used.30100-10164578PF” This step involves mathematical relationships to correlate the similarity values calculated to an intensity on a color scale and is directed to the judicial exception for abstract ideas involving mathematical relationships. The claim also recites “the similarity coefficients being chosen: - such that once calculated, all the values of the similarity coefficients fij, aij, dij are in the same interval [a; b] and - such that the higher the values of the similarity coefficients fij, aij, dij, the more similar the 
	Regarding Claim 7, the method of claim 1 is further defined by including limitations all directed to the judicial exception for abstract ideas. The recites the limitation specifying what the similarity coefficient being calculated is and the limitations “- each time signal Ci is normalised in terms of duration with each time signal Cj so that the two signals Ci and Cj have the same duration,” “- each time signal Ci is normalised in terms of amplitude,” and “a shape similarity coefficient fij is calculated between each normalised signal C'i and another normalised signal C'j, for all gait or running cycles.” All these steps are directed to mathematical relationships and the limitations as described in claim 1 above do not integrate the judicial exception into something significantly more.
	Regarding Claim 8, the method of claim 7 is further defined by defining the similarity coefficient. The claim recites the limitations ”wherein the shape similarity coefficient fij is Pearson's coefficient, the values of the similarity coefficient being brought back to 0 if the value of Pearson's coefficient is below zero.” This limitation is directed to the judicial exception for abstract ideas because it recites mathematically relationships. The limitations as described in claim 1 above do not integrate the judicial exception into something significantly more.
	Regarding Claims 9 and 10, the method of claim 1 is further defined by reciting what the similarity coefficient is and what values/ratios are calculated. The claim limitations introduced are 
	Regarding Claim 11, the method of claim 10 is further defined by defining what mathematical values are being calculated. The limitation is further defining a limitation directed to the judicial exception for abstract ideas and mathematical relationships. The other limitations as described in claim 1 above do not integrate the judicial exception into something significantly more.
	Regarding Claim 12, the method of claim 1 is further defined in that “parameters for evaluating the regularity of the gait or run are calculated,” “parameters for evaluating the symmetry of the gait or run are calculated,” and “the number of cycles necessary for a gait or running sequence or sub-sequence is calculated.” All three limitations are directed to the judicial exception regarding abstract ideas for mathematical relationships. The other limitations as described in claim 1 above do not integrate the judicial exception into something significantly more.
	Regarding Claim 13, the method of claim 12 is further defined in that specific values are calculated to determine the regularity of the gait or run. The introduced limitations are all directed to the judicial exception regarding abstract idea for mathematical relationships. The other limitations as described in claims 12 and 1 above do not integrate the judicial exception into something significantly more.
	Regarding Claim 14, the method of claim 1 is further defined be describing what physical variables are being measured. Selecting to tracking the magnitude of the acceleration, the magnitude of the non-gravitational acceleration, the speed, the angular velocity, movement, position, or a force exerted by the person when moving on a device during a gait analysis test is well-understood, routine, and conventional for one having ordinary skill in the art and are the common variables to analyze gait. Specifying the variables generally links the judicial exception to a particular field of use and does not 
	Regarding Claim 15, the method of claim 1 is further defined in that the time series data is are processed and separated automatically or manually at the calculation step prior to the calculation of the similarity coefficient. Separating the data manually into individual cycles either manually or automatically would be well-understood, routine, and conventional to one having ordinary skill in the art and is a common step in analyzing gaits. The step of preprocessing the data in this manner is merely insignificant extra-solution activity and does not integrate the judicial exception into something significantly more.
Regarding Claim 19, the method of claim 15 is further defined by specifying what rhythms are being determined. Specifying the rhythms to be determined generally links the judicial exception to a particular field and does not integrate it into something significantly more.
Regarding Claim 20, the method of claim 15 is further defined in that the data is displayed using graduated colors. Using a graduated color scale to represent data in a display is a well-understood, routine, and conventional method to one having ordinary skill in the art and is common in presenting data to a user. Displaying data to a user is merely insignificant extra-solution activity that does not integrate the judicial exception into something significantly more. 
Regarding Claim 21, the method of claim 15 is further defined by listing the types of sensors and the types of variables to be tracker. The types of sensors listed and the variables tracked would be well-understood, routine, and conventional to one having ordinary skill in the art and are commonplace for gait analysis tests. 
Claim 16 is itself an apparatus claim (Yes at Step 1) and is directed to the judicial exception regarding abstract ideas (Yes at Step 2A Prong One). The claim recites the elements “a processing and calculation unit (3), connected to the measurement sensors (2) and set up to: calculate at least one 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception (“- sensors (2) for measuring raw time signals that are inertial or relate to a physical movement variable of at least one body segment of the person,” “- a processing and calculation unit (3), connected to the measurement sensors (2) and set up to: - process and separate the raw time signals into distinct time signals Ci, each time signal Ci being a temporal series of points of the measured physical variable and having a given shape, amplitude and duration, the series Ci being associated with a given gait or running cycle i of the person;” and “display means (4) connected to the processing and calculation unit (3), displaying the square matrix M(i,j) with similarity coefficient values shown in the cells (ij) of the 30100-10164578PF PATENT APPLICATION Page -10- square matrix M(i,j), by a visual representation of the similarity coefficient value fij, aij or dij within an interval between two extreme values, continuously without thresholds, to make it possible to simultaneously view: - the similarity between all the gait and running cycles i and j of the same person, and - the presence and number of erratic cycles and the number of cycles necessary to establish gait or running rhythms, and at what point in the sequence these erratic cycles and rhythms 
	Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The sensor are used in insignificant extra solution activity of data gathering that would be well-understood, routine, and conventional to one of ordinary skill and the art and is standard for gait analysis and is performed in Yang’s “iGAIT: An interactive accelerometer based gait analysis system” “3. Sample Runs”. The step of processing and separation the time signal into distinct cycles of the subject’s gait by the processing and calculation unit is likewise well-understood, routine, and conventional to one having ordinary skill in the art. Dividing the data into individual steps is also shown by Yang in “2.2.4 Gait events detection.” The step of displaying the calculated data on a generic display refers to the insignificant extra-solution activity for data display. Thus, the claim recites an apparatus that performs the generic steps of data gathering from generic sensors, mathematically manipulation of the data, and displaying the values that it calculates from the data.
	Regarding Claim 17, the apparatus of claim 16 is further defined in that the processing and calculation mean defines the cycles by the number right foot cycles or left foot cycles. Selecting whether to track the cycles between right heel strikes or left heel strikes is a mere design choice meant to optimize the well-understood, routine, and conventional method of tracking cycles as the series of points between heel strikes. The limitation is merely insignificant extra-solution activity to optimize data gathering and does not integrate the judicial exception into something significantly more. 
	Regarding Claim 18, the apparatus of claim 17 is further defined in that that both the right foot cycles and the left foot cycles are combined by the processing and calculation means. Selecting to track both the cycles between right heel strikes and left heel strikes is a mere design choice meant to optimize 
Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art identified in during the search was Barth (US 20190150793 A1) that discloses measuring physical variables relating to an individual’s gait and sorting the data based on similarity. Barth also discloses segmenting data by foot cycles and outputting a visual display to the user. However, Barth and the rest of the prior art, does not explicitly teach or suggest displaying a square matrix of the similarity coefficients ordered by cycle number.
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791